DETAILED ACTION
In response to the Preliminary Amendments filed on April 23, 2020, claims 1-32 are cancelled and claims 33-52 are newly added. Currently, claims 33-52 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on April 23, 2020.  These drawings are accepted.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “vibrating device” of claim 51 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The preliminary amendments to the specification filed on April 23, 2020 have been accepted.

Claim Objections
Claims 33-52 are objected to because of the following informalities: 
Claim 33:  the recitation of “and top part” on line 3 should be recited as -- and a top part-- since this is the first recitation of the limitation. The recitation of “dispensing end wherein” on line 6 is suggested to be recited as --dispensing end, wherein--.
Claim 42: the recitation of “said spring activated roller arrangement” is suggested to be recited as --said roller arrangement activated by said spring arrangement-- to avoid any confusion.
Claims 34-52 are objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 33, the recitation of “the surface of the roller” on line 6 lack antecedent basis for the recitation of “the surface” and also is confusing for the recitation of “the roller” because it is unclear whether the recitation is referring to the front roller or another roller of the roller arrangement since line 5 requires that the roller arrangement comprises at least a front roller. However, for the purpose of continuous examination as best understood from the instant disclosure, the recitation is interpreted as referring to the front roller. Thus, the recitation is suggested to be recited as --a surface of the front roller--. If applicant intends to require a different scope, appropriate clarification is required with citation of support suggested to avoid any issue of new matter.
Regarding claim 37, the recitation of “the roller arrangement is constituted by said front roller” is confusing because it is unclear what is required by the limitation. Is the limitation further requiring that the roller arrangement consist of only the front roller? It is noted “constituted” is defined as make up or form as part of a whole1 and thus, it appears that the claim is reciting that the front roller is part of the roller arrangement. However, since claim 33 already requires that the roller arrangement comprises at least a front roller, it seems that the recitation does not further limit the claim scope. However, for the purpose of continuous examination as best understood from the instant disclosure, the recitation is interpreted as requiring that the roller arrangement comprises only the front roller (see instant pg. 11, line 27). It is suggested that applicant amend the limitation to recite --the roller arrangement comprises only the front roller-- to avoid the confusion. However, if applicant intends another different scope, appropriate clarification is required.
Regarding claim 42, the recitations of “a front roller” on line 2  and “the loaded spring moves” of line 5 are confusing because it is unclear if 1) the front roller is the same one as the at least one front roller of claim 33 or requiring another different front roller and 2) if the loaded spring is referring to the at least one spring on line 2 being loaded or requiring another different spring from the at least one spring of line 2. However, as best understood for the purpose of continuous examination, the recitations are interpreted as referring to the same front roller of claim 33 and the same at least one spring of line 2. Therefore, the recitations are suggested to be recited as --the front roller-- and --the at least one spring being loaded to move--. However, if applicant intends another different scope, appropriate clarification is required.
Regarding claim 44, it is noted that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “about 0.5 cm to about 5 cm”, and the claim also recites “such from about 1 cm to about 3.5 cm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purpose of continuous examination, the recitation claim is interpreted as requiring the range of “about 0.5 cm to about 5 cm”.
Regarding claim 45, the recitation of “e.g. a hinge” recites “for example” which renders the claim indefinite because it is unclear whether the limitation of “a hinge” following the phrase is part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of continuous examination, the recitation is not interpreted as being required structure of the claim.
Regarding claim 46, the recitation of “the spring” lack antecedent basis because claim 34 only provide antecedent basis for the spring arrangement. It is noted that claim 42 does require that the roller arrangement activated by the spring arrangement comprises at least one spring. Therefore, the claim should be amended to further require a spring of the spring arrangement or amended to depend from claim 42 so as to clarify the antecedent basis issue.
Regarding claim 48, the recitation of “the spring” lack antecedent basis because claim 33 does not require any spring. It is noted that claim 42 does require that the roller arrangement activated by the spring arrangement comprises at least one spring. Therefore, the claim should be amended to further require a spring of the spring arrangement or amended to depend from claim 42 so as to clarify the antecedent basis issue.
Regarding claim 49, the recitation of “a compressible bag” is confusing because claim 33 already requires a compressible bag. Therefore, it is unclear whether the claim is requiring another compressible bag or referring to the same compressible bag of claim 33. However, for the purpose of continuous examination, the recitation is interpreted as referring to the same compressible bag of claim 33. If applicant intends to require another different compressible bag, appropriate clarification is required.
Moreover, the recitations of “preferably” and “such as” render the claim indefinite because it is unclear whether the respective limitations of “comprises at least one dispensing condition” and “dispensing rate, dispensing status or dispensing time left” following these phrases are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of continuous examination, the recitations are not interpreted as being required structure of the claim. If applicant intends to require these limitations of “comprises at least one dispensing condition” and “dispensing rate, dispensing status or dispensing time left,” applicant may consider removing “preferably” and “such as” from the claim.
Regarding claim 50, the recitation of “a compressible bag” is confusing because claim 33 already requires a compressible bag. Therefore, it is unclear whether the claim is requiring another compressible bag or referring to the same compressible bag of claim 33. However, for the purpose of continuous examination, the recitation is interpreted as referring to the same compressible bag of claim 33. If applicant intends to require another different compressible bag, appropriate clarification is required.
Claims 34-52 are also rejected to for incorporating the above confusions through their respective claim dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 33-48 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Kleeman (US Pat. No. 6,669,668 B1).
Claim 33. Kleeman discloses an assembly comprising a compressible bag (i.e., bag of medication delivery container) and an apparatus (10) for dispensing a liquid from the compressible bag (col. 4, lines 58-60), the apparatus comprising a housing (col. 5, lines 6-22; i.e., pump housing) with a dispensing end and an opposite rear end (Fig. 1), a bottom part (32) and top part (20,22) and two side parts (i.e., sides of base 18), a roller arrangement (14) and a pair of steering tracks (58) mounted in a track length direction on said side parts (Fig. 9; col. 5, lines 49-52), said roller arrangement comprises at least a front roller (36) adapted to roll from the rear end towards the dispensing end wherein the surface of the roller is adapted for engagement with the compressible bag placed on the bottom part (Figs. 5, 10, 16-19), wherein a gap is provided between the bottom part and the surface of the front roller (Fig. 10; i.e., space between the bottom surface and the surface where bag is positioned).
Kleeman does not explicitly disclose that said gap being in the range of 2 to 10 mm where the surface of the front roller is closest to the bottom part. However, Kleeman further discloses that the gap between a surface of spring shaft 40 and the bottom surface is sufficient to accommodate a flexible bag to be delivered via pump 10 as illustrated by the positioning of bag 88 in Fig. 10. Moreover, the instant disclosure only provide the claimed range as being preferred but does not provide criticality for the claimed range (instant pg. 6, lines 9-13). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the gap of Kleeman to a size sufficient to accommodate a fluid bag and apply sufficient pressure to the bag including the range of 2 to 10 mm where the surface of the front roller is closest to the bottom part, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details.
Claim 34. Kleeman discloses the assembly according to claim 33, wherein the roller arrangement is activated by a spring arrangement (38) (col. 5, lines 24-30).
Claim 35. Kleeman discloses the assembly according to claim 34, wherein the spring arrangement comprises a torsion spring (38), the torsion spring is located in a cylinder forming part of the roller and is attached at one end to an axle and at its other end to the cylinder (Fig. 5; col. 5, lines 24-30).
Claim 36. Kleeman discloses the assembly according to claim 33, wherein the roller arrangement is activated by an electric motor (col. 3, lines 27-34).
Claim 37. Kleeman discloses the assembly according to claim 33, wherein the roller arrangement is constituted by said front roller (36) (Figs. 15-19).
Claim 38. Kleeman discloses the assembly according to claim 33, wherein the gap is larger than the wall thickness of the compressible bag (i.e., since the gap is sized to fit the compressible bag).
Claims 39 and 40. Kleeman discloses the assembly according to claim 33, but does not explicitly disclose that the gap is at least 1 mm larger than the wall thickness of the compressible bag (as per claim 39) or wherein the gap is between 2 mm and 10 mm larger than the wall thickness of the compressible bag (as per claim 40). However, Kleeman further discloses that the gap between a surface of spring shaft 40 and the bottom surface is sufficient to accommodate a flexible bag to be delivered via pump 10 as illustrated by the positioning of bag 88 in Fig. 10. Moreover, the instant disclosure only provide the claimed range as being preferred but does not provide criticality for the claimed range (instant pg. 6, lines 9-13). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the gap of Kleeman to a size sufficient to accommodate a fluid bag and apply sufficient pressure to the bag including wherein the gap is at least 1 mm larger than the wall thickness of the compressible bag (as per claim 39) or wherein the gap is between 2 mm and 10 mm larger than the wall thickness of the compressible bag (as per claim 40), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details.
Claim 41. Kleeman discloses the assembly according to claim 33, wherein the apparatus is adapted for rolling up the bag on the front roller during the dispensing process (col. 1, lines 37-42; col. 6, lines 58-60).
Claim 42. Kleeman discloses the assembly according to claim 34, wherein said spring activated roller arrangement comprises a front roller (36) and at least one spring (38) operatively engaged with, operatively connected to or integrated with at least one front roller axle (40) (Fig. 4), and wherein said front roller has a roller body (36) with an outer roller surface (Fig. 10; i.e., surface of spring 36 engaging with flexible bag) adapted for directly engage with the compressible bag placed on the bottom part as the loaded spring moves the front roller of the roller arrangement over the bottom part and the compressible bag towards the dispensing end (Fig. 10; col. 6, line 58 until col. 7, line 20).
Claim 43. Kleeman discloses the assembly according to claim 33, but does not explicitly disclose that the front roller has a diameter in the range of from about 0.5 cm to about 5 cm, such from about 1 cm to about 3.5 cm. However, Kleeman discloses handle 24 for carrying the pump (Fig. 2; col. 4, lines 13-15) and spring 36 being relatively sized. Moreover, the instant disclosure discloses that the roller may have the claimed range but does not provide criticality for the claimed range (instant pg. 10, lines 12-13). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the front roller of Kleeman to a size sufficient to accommodate apply sufficient pressure to the fluid bag to be delivered by pump 10 the front roller has a diameter in the range of from about 0.5 cm to about 5 cm, such from about 1 cm to about 3.5 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details.
Claim 44. Kleeman discloses the assembly according to claim 33, wherein the top part is partly or fully releasable (Fig. 2).
Claim 45. Kleeman discloses the assembly according to claim 33, wherein the top part is mounted with a device, e.g. a hinge, allowing the top part to open and allow access to the internal part of the housing (i.e., pivot from Fig. 1 to Fig. 2 to allow access).
Claim 46. Kleeman discloses the assembly according to claim 34, wherein the spring is at least partly loaded by opening the top part (col. 5, lines 10-15).
Claim 47. Kleeman discloses the assembly according to claim 33, wherein the roller arrangement is at least partly withdrawn from the bottom part when the top part is opened (col. 5, lines 10-15; i.e., withdrawn when charging).
Claim 48. Kleeman discloses the assembly according to claim 33, wherein the spring is at least partly integrated in the front roller (Figs. 4, 5).
Claim 52. Kleeman discloses the assembly according to claim 33, wherein the apparatus comprises a timer device (16) (col. 4, line 63).

Claims 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Kleeman (US Pat. No. 6,669,668 B1) in view of Frank (US Pat. No. 5,211,626).
Claim 49. Kleeman discloses the assembly according to claim 33, but does not further disclose of an electronic device for monitoring at least one condition of a compressible bag arranged on the bottom part of the apparatus, the condition preferably comprises at least one dispensing condition, such as dispensing rate, dispensing status or dispensing time left. However, Frank also discloses an assembly comprising a compressible bag (10) and an apparatus (2) for dispensing liquid from the compressible bag, wherein the apparatus comprising a housing (4), a bottom part (6) and top part (8) and two side parts (Fig. 1; i.e., sides of with arms 42), a roller arrangement (40) and a pair of steering tracks (44) mounted in a track length direction on said side parts (Fig. 1), wherein the surface of the roller is adapted for engagement with the compressible bag placed on the bottom part (Fig. 1); and an electronic device (14) for monitoring at least one condition of a compressible bag arranged on the bottom part of the apparatus, the condition preferably comprises at least one dispensing condition, such as dispensing rate, dispensing status or dispensing time left (col. 9, lines 29-39). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the assembly of Kleeman with the feature of an electronic device (14) for monitoring at least one condition of a compressible bag arranged on the bottom part of the apparatus, the condition preferably comprises at least one dispensing condition, such as dispensing rate, dispensing status or dispensing time left as disclosed by Frank for controlling delivering of fluid (col. 9, lines 29-39 of Frank).
Claim 50. Kleeman discloses the assembly according to claim 33, but does not further disclose that the apparatus comprises a heating arrangement (53) adapted to heat the liquid in a compressible bag. However, Frank further disclose that the apparatus comprises a heating arrangement (53) adapted to heat the liquid in a compressible bag (col. 7, lines 54-56). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the assembly of Kleeman with the feature of the apparatus comprises a heating arrangement adapted to heat the liquid in a compressible bag as disclosed by Frank for sensing the fluid to control the fluid flow rate (col. 8, lines 1-15 of Frank).
Claim 51. Kleeman discloses the assembly according to claim 33, but does not further disclose that the apparatus comprises a vibrating device. However, Frank further discloses that  the apparatus comprises a vibrating device (i.e., sound transducer) for emitting alarm sounds (col. 6, lines 57-58). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the assembly of Kleeman with the feature of the apparatus comprises a vibrating device as disclosed by Frank for providing feedback to the user (col. 6, lines 57-58 of Frank).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Constitute.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/constitute. Accessed 28 Sep. 2022. See in particular the examples.